 

Exhibit 10.10

 



Tenside

 

ASSIGNMENT OF MANAGEMENT AGREEMENT

 

This ASSIGNMENT OF MANAGEMENT AGREEMENT (this “Assignment”) dated as of July 14,
2016 is executed by and among (i) BR CARROLL TENSIDE, LLC, a Delaware limited
liability company (“Borrower”), (ii) WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Lender”), and (iii) CARROLL MANAGEMENT GROUP, LLC, a Georgia
limited liability company (“Manager”).

 

RECITALS:

 

A.           Borrower is the owner of the Leasehold Estate (as defined in the
Security Instrument) in a multifamily residential apartment project located in
Atlanta (Fulton County), Georgia (the “Mortgaged Property”).

 

B.           Manager is the managing agent of the Mortgaged Property pursuant to
a Management Agreement dated as of July 14, 2016, between Borrower and Manager
(the “Management Agreement”).

 

C.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, executed by and between Borrower and Lender (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), Lender has agreed to make a loan to Borrower in the
original principal amount of $52,150,000.00 (the “Mortgage Loan”), as evidenced
by that certain Multifamily Note dated as of the date hereof, executed by
Borrower and made payable to the order of Lender in the amount of the Mortgage
Loan (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Note”).

 

D.           In addition to the Loan Agreement, the Mortgage Loan and the Note
are also secured by, among other things, a certain Multifamily Mortgage, Deed of
Trust or Deed to Secure Debt dated as of the date hereof, which encumbers the
Mortgaged Property (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Security Instrument”; the Loan Agreement, the
Note, the Security Instrument, and all other documents evidencing or securing
the Mortgage Loan, the “Loan Documents”).

 

E.           Borrower is willing to assign its rights under the Management
Agreement to Lender as additional security for the Mortgage Loan.

 

F.           Manager is willing to consent to this Assignment and to attorn to
Lender upon receipt of notice of the occurrence of an Event of Default (as
hereinafter defined) by Borrower under the Loan Documents, and perform its
obligations under the Management Agreement for Lender, or its successors in
interest, or to permit Lender to terminate the Management Agreement without
liability.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Borrower,
Lender and Manager agree as follows:

 

Assignment of Management Agreement

Form 6405

Page 1Fannie Mae01-16

© 2016 Fannie Mae

 

  

AGREEMENTS:

 

Section 1.          Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Assignment.

 

Section 2.          Assignment.

 

Borrower hereby transfers, assigns and sets over to Lender, its successors and
assigns, all right, title and interest of Borrower in and to the Management
Agreement. Manager hereby consents to the foregoing assignment. The foregoing
assignment is being made by Borrower to Lender as collateral security for the
full payment and performance by Borrower of all of its obligations under the
Loan Documents. Although it is the intention of the parties that the assignment
hereunder is a present assignment, until the occurrence of any default or
failure to perform or observe any obligation, condition, covenant, term,
agreement or provision required to be performed or observed by Borrower or any
other party under any of the Loan Documents beyond any applicable grace or cure
period provided for therein (an “Event of Default”), Borrower may exercise all
rights as owner of the Mortgaged Property under the Management Agreement, except
as otherwise provided in this Assignment. The foregoing assignment shall remain
in effect as long as the Mortgage Loan, or any part thereof, remains unpaid, but
shall automatically terminate upon the release of the Security Instrument as a
lien on the Mortgaged Property.

 

Section 3.          Representations and Warranties.

 

Borrower and Manager represent and warrant to Lender that (a) the Management
Agreement is unmodified and is in full force and effect, (b) the Management
Agreement is a valid and binding agreement enforceable against the parties in
accordance with its terms, and (c) neither party is in default in performing any
of its obligations under the Management Agreement. Borrower further represents
and warrants to Lender that it has not executed any prior assignment of the
Management Agreement, nor has it performed any acts or executed any other
instrument which might prevent Lender from operating under any of the terms and
conditions of this Assignment, or which would limit Lender in such operation.
Manager further represents and warrants to Lender that (1) Manager has not
assigned its interest in the Management Agreement, (2) Manager has no notice of
any prior assignment, hypothecation or pledge of Borrower’s interest under the
Management Agreement, (3) as of the date hereof, Manager has no counterclaim,
right of set-off, defense or like right against Borrower, and (4) as of the date
hereof, Manager has been paid all amounts due under the Management Agreement.

 

Section 4.          Lender’s Right to Cure.

 

In the event of any default by Borrower under the Management Agreement, Lender
shall have the right, but not the obligation, upon notice to Borrower and
Manager and until such default is cured, to cure any default and take any action
under the Management Agreement to preserve the same. Borrower hereby grants to
Lender the right of access to the Mortgaged Property for this purpose, if such
action is necessary. Borrower hereby authorizes Manager to accept the
performance of Lender in such event, without question. Any advances made by
Lender to cure a default by Borrower under the Management Agreement shall become
part of the indebtedness and shall bear interest at the Default Rate under the
Loan Agreement and shall be secured by the Security Instrument.

 

Assignment of Management Agreement

Form 6405

Page 2Fannie Mae01-16

© 2016 Fannie Mae

 



 

Section 5.          Covenants.

 

(a)          Borrower Covenants.

 

Borrower hereby covenants with Lender that, during the term of this Assignment:

 

(1)         Borrower shall not assign Borrower’s interest in the Management
Agreement or any portion thereof, or transfer the responsibility for management
of the Mortgaged Property from Manager to any other person or entity without the
prior written consent of Lender;

 

(2)         Borrower shall not cancel, terminate, surrender, modify or amend any
of the terms or provisions of the Management Agreement without the prior written
consent of Lender;

 

(3)         Borrower shall not forgive any material obligation of the Manager or
any other party under the Management Agreement, without the prior written
consent of Lender;

 

(4)         Borrower shall perform all obligations of Borrower under the
Management Agreement in accordance with the provisions thereof, any failure of
which would constitute a default under the Management Agreement; and

 

(5)         Borrower shall give Lender written notice of any notice or
information that Borrower receives which indicates that Manager is terminating
the Management Agreement or that Manager is otherwise discontinuing its
management of the Mortgaged Property.

 

Any of the foregoing acts done or suffered to be done without Lender’s prior
written consent shall constitute an Event of Default.

 

(b)          Affiliated Manager Subordination.

 

Manager agrees that:

 

(1)         (A) any fees payable to Manager pursuant to the Management Agreement
are and shall be subordinated in right of payment, to the extent and in the
manner provided in this Assignment, to the prior payment in full of the
indebtedness described in the Loan Agreement, and (B) the Management Agreement
is and shall be subject and subordinate in all respects to the liens, terms,
covenants and conditions of the Security Instrument and the other Loan Documents
and to all advances heretofore made or which may hereafter be made pursuant to
the Loan Documents (including all sums advanced for the purposes of
(i) protecting or further securing the lien of the Security Instrument, curing
Events of Default by Borrower under the Loan Documents or for any other purposes
expressly permitted by the Loan Documents, or (ii) constructing, renovating,
repairing, furnishing, fixturing or equipping the Mortgaged Property);

 

(2)         if, by reason of its exercise of any other right or remedy under the
Management Agreement, Manager acquires by right of subrogation or otherwise a
lien on the Mortgaged Property which (but for this Section 5(b)) would be senior
to the lien of the Security Instrument, then, in that event, such lien shall be
subject and subordinate to the lien of the Security Instrument;

 

Assignment of Management Agreement

Form 6405

Page 3Fannie Mae01-16

© 2016 Fannie Mae

 

  

(3)         until Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Manager shall be entitled to retain for its
own account all payments made under or pursuant to the Management Agreement;

 

(4)         after Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, it will not accept any payment of fees under
or pursuant to the Management Agreement without Lender’s prior written consent;

 

(5)         if, after Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Manager receives any payment of fees under
the Management Agreement, or if Manager receives any other payment or
distribution of any kind from Borrower or from any other person or entity in
connection with the Management Agreement which Manager is not permitted by this
Assignment to retain for its own account, such payment or other distribution
will be received and held in trust for Lender and unless Lender otherwise
notifies Manager, will be promptly remitted, in cash or readily available funds,
to Lender, properly endorsed to Lender, to be applied to the principal of,
interest on and other amounts due under the Loan Documents evidencing and
securing the Mortgage Loan in such order and in such manner as Lender shall
determine in its sole and absolute discretion. Manager hereby irrevocably
designates, makes, constitutes and appoints Lender (and all persons or entities
designated by Lender) as Manager’s true and lawful attorney in fact with power
to endorse the name of Manager upon any checks representing payments referred to
in this Section 5(b), which power of attorney is coupled with an interest and
cannot be revoked, modified or amended without the written consent of Lender;

 

(6)         Manager shall notify (via telephone or email, followed by written
notice) Lender of Manager’s receipt from any person or entity other than
Borrower of a payment with respect to Borrower’s obligations under the Loan
Documents, promptly after Manager obtains knowledge of such payment; and

 

(7)         during the term of this Assignment, Manager will not commence or
join with any other creditor in commencing any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings with respect to Borrower,
without Lender’s prior written consent.

 

Section 6.          Lender’s Rights Upon an Event of Default.

 

(a)          Upon receipt by Manager of written notice from Lender that an Event
of Default has occurred and is continuing, Lender shall have the right to
exercise all rights as owner of the Mortgaged Property under the Management
Agreement.

 

(b)          Borrower agrees that after Borrower receives notice (or otherwise
has actual knowledge) of an Event of Default, it will not make any payment of
fees under or pursuant to the Management Agreement without Lender’s prior
written consent.

 

Section 7.          Termination of Management Agreement.

 

After the occurrence and during the continuance of an Event of Default, Lender
(or its nominee) shall have the right any time thereafter to terminate the
Management Agreement, without cause and without liability, by giving written
notice to Manager of its election to do so. Lender’s notice shall specify the
date of termination, which shall not be less than thirty (30) days after the
date of such notice.

 

Assignment of Management Agreement

Form 6405

Page 4Fannie Mae01-16

© 2016 Fannie Mae

 

  

Section 8.          Books and Records.

 

On the effective date of termination of the Management Agreement, Manager shall
turn over to Lender all books and records relating to the Mortgaged Property
(copies of which may be retained by Manager, at Manager’s expense), together
with such authorizations and letters of direction addressed to tenants,
suppliers, employees, banks and other parties as Lender may reasonably require.
Manager shall cooperate with Lender in the transfer of management
responsibilities to Lender or its designee. A final accounting of unpaid fees
(if any) due to Manager under the Management Agreement shall be made within
sixty (60) days after the effective date of termination, but Lender shall not
have any liability or obligation to Manager for unpaid fees or other amounts
payable under the Management Agreement which accrue before Lender (or its
nominee) acquires title to the Mortgaged Property, or Lender becomes a mortgagee
in possession.

 

Section 9.          Notice.

 

(a)          Process of Serving Notice.

 

All notices under this Assignment shall be:

 

(1)         in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)         addressed to the intended recipient at its respective address set
forth at the end of this Assignment; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or any express courier service.

 

(b)          Change of Address.

 

Any party to this Assignment may change the address to which notices intended
for it are to be directed by means of notice given to the other parties to this
Assignment in accordance with this Section 9.

 

(c)          Default Method of Notice.

 

Any required notice under this Assignment which does not specify how notices are
to be given shall be given in accordance with this Section 9.

 

Assignment of Management Agreement

Form 6405

Page 5Fannie Mae01-16

© 2016 Fannie Mae

 

 

(d)          Receipt of Notices.

 

Borrower, Manager and Lender shall not refuse or reject delivery of any notice
given in accordance with this Assignment. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.

 

Section 10.         Counterparts.

 

This Assignment may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument.

 

Section 11.         Governing Law; Venue and Consent to Jurisdiction; Waiver of
Jury Trial.

 

(a)          Governing Law.

 

This Assignment shall be governed by the laws of the jurisdiction in which the
Mortgaged Property is located (the “Property Jurisdiction”), without regard to
the application of choice of law principles.

 

(b)          Venue; Consent to Jurisdiction.

 

Any controversy arising under or in relation to this Assignment shall be
litigated exclusively in the Property Jurisdiction without regard to conflicts
of laws principles. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Assignment.
Borrower irrevocably consents to service, jurisdiction and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.

 

(c)          WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER, LENDER, AND
MANAGER (i) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO
ANY ISSUE ARISING OUT OF THIS ASSIGNMENT, OR THE RELATIONSHIP BETWEEN THE
PARTIES AS BORROWER, LENDER, AND MANAGER, THAT IS TRIABLE OF RIGHT BY A JURY,
AND (ii) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY, WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

Section 12.         Severability; Amendments.

 

The invalidity or unenforceability of any provision of this Assignment shall not
affect the validity or enforceability of any other provision of this Assignment,
all of which shall remain in full force and effect. This Assignment contains the
complete and entire agreement among the parties as to the matters covered,
rights granted and the obligations assumed in this Assignment. This Assignment
may not be amended or modified except by written agreement signed by the parties
hereto.

 

Assignment of Management Agreement

Form 6405

Page 6Fannie Mae01-16

© 2016 Fannie Mae

 

  

Section 13.         Construction.

 

(a)          The captions and headings of the sections of this Assignment are
for convenience only and shall be disregarded in construing this Assignment.

 

(b)          Any reference in this Assignment to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Assignment or to a Section or Article of this Assignment. All exhibits and
schedules attached to or referred to in this Assignment, if any, are
incorporated by reference into this Assignment.

 

(c)          Any reference in this Assignment to a statute or regulation shall
be construed as referring to that statute or regulation as amended from time to
time.

 

(d)          Use of the singular in this Assignment includes the plural and use
of the plural includes the singular.

 

(e)          As used in this Assignment, the term “including” means “including,
but not limited to” or “including, without limitation,” and is for example only
and not a limitation.

 

(f)          Whenever Borrower’s knowledge is implicated in this Assignment or
the phrase “to Borrower’s knowledge” or a similar phrase is used in this
Assignment, Borrower’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower’s knowledge after reasonable and diligent inquiry and
investigation.

 

(g)          Unless otherwise provided in this Assignment, if Lender’s approval,
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such approval, designation, determination,
selection, estimate, action or decision shall be made in Lender’s sole and
absolute discretion.

 

(h)          All references in this Assignment to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(i)          “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

IN WITNESS WHEREOF, Borrower, Lender and Manager have signed and delivered this
Assignment under seal (where applicable) or have caused this Assignment to be
signed and delivered under seal (where applicable), each by its duly authorized
representative. Where applicable law so provides, Borrower, Lender and Manager
intend that this Assignment shall be deemed to be signed and delivered as a
sealed instrument.

 

[Remainder of Page Intentionally Blank]

 

Assignment of Management Agreement

Form 6405

Page 7Fannie Mae01-16

© 2016 Fannie Mae

 

  

  BORROWER:       BR CARROLL TENSIDE, LLC, a Delaware limited liability company
        By: /s/ Jordan Ruddy     Jordan Ruddy     Authorized Signatory

 

  Address: c/o Bluerock Real Estate, L.L.C.     712 Fifth Avenue, 9th Floor    
New York, New York 10019

 

Assignment of Management Agreement

Form 6405

Page 8Fannie Mae01-16

© 2016 Fannie Mae

 

 

  LENDER:         WALKER & DUNLOP, LLC, a Delaware limited liability company    
    By: /s/ Holly Shonosky     Holly Shonosky     Senior Closing Officer

 

  Address: 7501 Wisconsin Avenue, Suite 1200E     Bethesda, Maryland 20814

 

Assignment of Management Agreement

Form 6405

Page 9Fannie Mae01-16

© 2016 Fannie Mae

 

 

  MANAGER:         CARROLL MANAGEMENT GROUP, LLC, a Georgia limited liability
company         By: /s/ Josh Champion     Josh Champion     President

 

  Address: c/o Carroll Organization, LLC     3340 Peachtree Road NE, Suite 2250
    Atlanta, Georgia  30326

 



Assignment of Management Agreement

Form 6405

Page 10Fannie Mae01-16

© 2016 Fannie Mae

